Title: To George Washington from Brigadier General Hugh Mercer, 7 September 1776
From: Mercer, Hugh
To: Washington, George



Sir,
Amboy [N.J.] 8 oClock A.M. 7th Sept. 1776

I have been confined two days by a fever which has not left me—it is a great mortification that I have it not in my power to attend at Head Quarters—it would however have been impossible for any Officers from this place to be in Time at New York—By some Neglect of the Messenger your letter was not delivered till 7 this morning.
General Roberdeau waits on your Excelle[n]cy to know the Result of your Determinations and to inform you of the State of the Troops in the New Jerseys.
My Ideas of the operations for this Campaign are to prevent the Enemy from executing their Plan of a Junction between the Armies of Howe & Burgoin—on which the Expectations of the King and Ministry are fixed.
We should keep N. York if possible—as the Acquiring of that will give Eclat to the Arms of Britain—Afford the Soldiers good Quarters—and furnish a Safe harbour for the fleet—If it even could be retaind A month or two—keeping the feild so long in this Climate may be supposd to affect the health of European Troops very much. On the other hand a free and Safe Communication with the Countries from whence supplies of Men & Provisions can come to your Army is a consideration of superior moment to any other.
How far both those objects may be within the compass of your Excellencys Force I cannot pretend to judge—having a very inadequate knowledge of the particulars necessary to found an Opinion upon. I have not seen Col. Rawlings but gave General orders att all the Posts along the Jersey Shore—that the Troops from Mary Land should proceed immediately to N. York.
I hope to be able very soon to effect some enterprize on Staten Island—when we have a Sufficient Number of men for the Flying Camp to dispose along the different Posts—but the Militia are not the Men for such a Purpose—Four Colonels were with

me some Nights ago to inform that their men would fight the Enemy on this Side—but would not go over to Staten Island. I have the honour to be Sir Your Excellencys Most obed. Servt

Hugh Mercer

